Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022  has been entered.
 
Status of the Application

This Non-Final Office Action in response to Application Serial 16/816,609.  In response to the Examiner’s office action dated March 16, 2022, Applicant amended claims 1,2, 3,4, 6, 7 ,8,9,13,16, 17, 21 -24. Applicant cancelled claims 5, 11,12,14,15,18-20. Applicant added new claims 23-24.  The claims 1-4, 6-10, 13, 16-17, 21-24 are pending in this application and have been rejected below.

Response to Amendment

Claims 1-4, 6-10, 13, 16-24 are pending in this application.  

The claims  1-4, 6-10, 13, 16-24  are rejected under 35 U.S.C. 112a. 

Applicant’s arguments and amendments regarding the 35 U.S.C. 101 rejections of claims 1-4, 6-10, 13, 16-24 have been fully considered in light of the 2019 PEG, and are examined below.


Applicant’s arguments to claims  1-4, 6-10, 13, 16, 17, 21-24  are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed September 16, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed September 16, 2022.


Claim Rejections - 35 U.S.C. 101

On pages 11 -16 of the Applicant’s arguments, the Applicant amended claim 1 to recite “ … A task schedule creation apparatus for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the apparatus comprising: a memory to store information of the plurality of tasks, [[and]] information of the plurality of targets, capacity information on a number of tasks which can be performed by workers per unit period, and cycle information on a length of a period between tasks for each of the plurality of targets; processing circuitry configured to create a first objective function for calculating a sum of numbers of tasks to be performed on the targets for respective unit periods [[in]] within a schedule period for which the task schedule is created, [[and]] the first objective function including first binary variables indicating whether the tasks are to be assigned to the task objects for each unit period, or create a second objective function for calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, to be performed on the respective targets in a the schedule period for which the task schedule is created, the second objective function including second binary variables indicating whether or not to assign kth tasks to the targets in each unit period and including the target cycle, wherein the k is an integer equal to one or more, perform at least one of creating a first restriction condition, for a number of tasks performed by the workers per unit period, [[and]] which is executable by a mathematical programming solver, by reading  the capacity information from the memory and converting the capacity information into a formula executable by the mathematical programming solver, or creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from the memory and converting the cycle information into a formula executable by the mathematical programming solver, [[and]] send the first restriction condition, the second restriction condition, and the first objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition from the mathematical programming solver, the solution including values of the first binary variables, or send the first restriction condition and the second objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the second objective function under the first restriction condition from the mathematical programming solver, wherein the solution includes values of the second binary variables; and  create, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and an output circuit configured to output the task schedule to a display which displays the task schedule on a screen….”   and the Applicant traverses, “… even assuming arguendo that 

Claim 1 is an abstract idea because it includes a mathematical operation, that abstract idea is integrated into a practical application….” and “… claim 1 recites allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver to create a task schedule. Further, an output circuit is configured to output the task schedule to a display which displays the task schedule on a screen. For example, as set forth in paragraphs 3-5 and 26 in the published application, creating a task schedule for a plurality of targets such as railroad vehicles or other moving vehicles is an important practical application of Claim 1. In particular, improving the scheduling and providing the scheduling to users is an important, useful, and practical result. …”

Examiner respectfully agrees,  the Applicant’s claims are post solution activity, and thus, the claims recite insignificant extra solution activity., see MPEP 2106.05 (h). Improving the schedule, can be completed with a pen and paper, and therefore, is not a technical function, but a method of organizing human activity. As recited the improvement of a schedule is an observation, judgement, and/or evaluation, and thus, the Applicant’s stated improvement is a mental process and certain methods of organizing human activity.


The Applicant notes, “… Claim 1 is amended to recite specific technical features that are a specific improvement over prior systems … recites creating a first restriction condition for a number of tasks performed by the workers per unit period, which is executable by a mathematical programming solver by reading the capacity information from the memory and converting the capacity information into a formula executable by a mathematical programming solver…. equations 1 and 2 in the specification and Claim 21  …. amended Claim 1 recites sending the first restriction condition, the second restriction condition, and the first objective function to the mathematical programming solver and receiving a solution obtained by minimizing or quasi-minimizing the first objective function from the mathematical programming solver, which is a specific technical improvement over prior systems. Alternatively, Claim 1 recites sending the first restriction condition and the second objective function to the mathematical programming solver and receiving a solution obtained by minimizing or quasi-minimizing the second objective function from the mathematical programming solver.

The Examiner respectfully agrees with the Applicant’s arguments. The claims as recited are a mathematical equation, see the Applicant’s specification equations 1 and equations 2, and thus, the claims are directed to the abstract grouping of mathematical concepts. Examiner further notes, the Applicant argues the equations 1 and 2 as disclosed in the Applicant’s specification, however, the Applicant does not disclose the source of the mathematical application, see 35 U.S.C. 105, rejection. Further an objective function is a mathematical measurement, and thus, a mathematical relationship. Examiner submits, the claims are directed to an abstract idea.  

(Examiner notes the Applicant’s specification discusses genetic algorithms; however, there is no discussion regarding genetic algorithms in Artificial Intelligence. Additionally, the claims do not recite a meta-heuristic method.)

The judicial exception is not integrated into a practical application.  In particular, the claims only recites a mathematical programming solver. The mathematical programming solver is recited as an algorithm solver. Accordingly, the mathematical algorithm does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is an abstract idea.
 
	
The Examiner submits the claims do not include additional elements that are not sufficient to amount to significantly more than the judicial exception.   Regarding the Applicant’s arguments of “… creating … targets based on the solution received from the mathematical programming solver …” the Examiner submits the claims are directed mathematical calculations that are outputs, and thus, the claims are directed an abstract idea of mathematical concepts that are outputs of a mathematical  equation performed using a computer. 


Regarding the Applicant’s arguments of,  “ … In addition, Claim 1 recites the technical feature of creating, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets.  Thus, Applicant respectfully submits that taken as a whole, by allocating the tasks of the plurality of targets based on the solution received from the mathematical programming solver, the invention recited in Claim 1 recites a specific improvement over prior systems and is directed to a practical application. …” and

Improving the schedule, can be completed with a pen and paper, and therefore, is not a technical function, but a method of organizing human activity. As recited the improvement of a schedule is an observation, judgement, and/or evaluation, and thus, the Applicant’s stated improvement is a mental process and certain methods of organizing human activity.

(Examiner notes the Applicant’s specification discusses genetic algorithms; however, there is no discussion regarding genetic algorithms in Artificial Intelligence. Additionally, the claims do not recite a meta-heuristic method.)


 “… Applicant respectfully submits that, contrary to the statements in the Office Action regarding "generic computer components," the "additional elements" that can integrate an abstract idea into a practical application need not be limited to non-generic hardware or hardware at all. In this regard, Applicant notes that Example 40 of the Revised Guidance illustrates that one method step can be the additional element that integrates an abstract idea into a practical application …  Example 40, the following claim was found to be merely directed to a mental process: "A method for monitoring of traffic data through a network appliance connected between computing devices in a network, the method comprising: collecting, by the network appliance, traffic data relating to the network traffic passing through the network appliance, the traffic data comprising at least one of network delay, packet loss, or jitter; and comparing, by the network appliance, at least one of the collected traffic data to a predefined threshold." Emphasis added.  However, when one more step was added to the above claim, the claim was found to be directed to a practical application. In particular, the additional step was: "collecting additional traffic data relating to the network traffic when the collected traffic data is greater than the predefined threshold, the additional traffic data comprising Netflow protocol data.” … The USPTO stated that with the addition of the collecting step that "[a]lthough each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data.... This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical  application." Thus, Applicant notes that the additional element added to the claim in Example 40 involves no hardware and was one additional method step … Further, Applicant notes that the claim found to be patent eligible in Example 40 is a method that recites only three steps: a collecting step, a comparing step, and a collecting step, but does not, for example, recite an output step.  Thus, Applicant respectfully submits that, in the analysis as to whether an abstract idea is integrated into a practical application, the claim must be considered as a whole, and all of the steps (not just hardware elements) must be considered as possible additional elements.  As discussed above, amended Claim 1 recites specific technical features involving the conversion of capacity information or cycle information into a formula executable by a mathematical programming solver, which is a specific improvement and a practical application, similar to the additional collecting step in Example 40. Accordingly, for the reasons stated above, Applicant respectfully submits that the rejection of Claim 1 under 35 U.S.C. § 101 is rendered moot by the present amendment to that claim.  Applicant notes that the '368 application, cited in the rejection of Claim 1, recites both a method and a computing device to generate (but not output) a maintenance schedule, and that the end result of each of those claims is merely the generation of the maintenance schedule. Further, Applicant notes that the '368 claims were found to be patent eligible under 35 U.S.C. § 101 ...”.

Examiner respectfully disagrees with the Applicant’s arguments.  The Applicant relies on Example 40 to argue the claimed invention is patent eligible.   Examiner submits, the Example 40 of the 2019 Revised PEG Guidance, is directed the abstract grouping of a mental process, where the Applicant’s claims are directed to abstract groupings of mathematical concepts, certain methods of human activity, and mental processes.  Additionally, the Example 40 relies on the combination of additional elements…. “traffic data .. relating to the network traffic passing through the network appliance…  comprising network delay, packet loss, or jitter …” and “… comprising Netflow protocol data….” Specifically, the Applicant’s claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer function that is performing a mathematical calculation is  not an inventive concept. The claim 1 (and similarly claims 23 and 24 ) is/are not patent eligible.

	Examiner submits that Applicant’s arguments regarding 35 U.S.C. 101 are not persuasive.  The claims 1-4, 6-10, 13, 16-17, 21-24 are rejected under 35 U.S.C. 101, see below.



Claim Rejections - 35 U.S.C. 102/103

On pages 16-19 of the Applicant’s arguments, the Applicant traverses, “… Applicant respectfully submits that the '368 (Maity) patent fails to disclose creating a first restriction condition for a number of tasks performed by the workers per unit period, which is executable by a mathematical programming solver, by reading the capacity information from the memory and converting the capacity information into a formula executable by the mathematical programming solver, and creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from the memory and converting the cycle information into a formula executable by the mathematical programming solver, as recited in amended Claim 1. 
Further, Applicant respectfully submits that the '368 patent fails to disclose sending the first restriction condition, the second restriction condition, and the first objective function to the mathematical programming solver and receiving a solution from the mathematical programming solver, or sending the first restriction condition and the second objective function to the mathematical programming solver and receiving a solution obtained by the mathematical programming solver, as recited in amended Claim 1.  Further, Applicant respectfully submits that the '368 patent fails to disclose creating, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period, as recited in amended Claim 1. … ”.

Examiner respectfully acknowledges the Applicant’s arguments. The Applicant’s amendments to the claims necessitate grounds for a new rejection. The amended claims are rejected under 35 U.S.C. 103, see below. 


Claim Rejections - 35 U.S.C. 102/103

On pages 17-19 of the Applicant’s arguments, the Applicant traverses, “… Applicant respectfully submits that the '405 application fails to disclose creating a first restriction condition executable by a mathematical programming solver by reading the capacity information from the memory and converting the capacity information into a formula executable by the mathematical programming solver, and creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from the memory and converting the cycle information into a formula executable by the mathematical programming solver, as recited in amended Claim 1. Applicant respectfully submits that the '405 application is silent regarding the converting features recited in amended Claim 1. Further, Applicant respectfully submits that the '405 application fails to disclose the sending steps recited in amended Claim 1, and also fails to disclose creating, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets, as recited in amended Claim 1. 
Thus, no matter how the teachings of the '368 patent and the '405 application are combined, the combination does not teach or suggest the functionality of the processing circuitry recited in amended Claim 1. … Applicant respectfully submits that the rejection of Claim 1 is rendered moot by the present amendment to that claim.  The present amendment also cancels independent Claims 18 and 19, but adds new independent Claims 23 and 24 corresponding to those claims. New Claims 23 and 24 recite limitations analogous to the limitations recited in Claim 1. 
 
 
 
Accordingly, for the reasons stated above, Applicant respectfully submits Claims 23 and 24 patentably define over the cited references. …” and 


Claim Rejections - 35 U.S.C. 102/103

On pages 17-19 of the Applicant’s arguments, the Applicant traverses, “… Regarding the rejection of dependent Claims 7 and 8 under 35 U.S.C. § 103, Applicant respectfully submits that the '903 patent fails to remedy the deficiencies of the '368 patent and the '405 application, as discussed above. Accordingly, Applicant respectfully submits that the rejections of Claims 7 and 8 are rendered moot by the present amendment to Claim 1.  Thus, it is respectfully submitted that independent Claims 1, 23, and 24 (and all associated dependent claims) patentably define over any proper combination of the '405 application and the '368 and '903 patents.  Consequently, in view of the present amendment and in light of the above discussion, the outstanding grounds for rejection are believed to have been overcome. The application as amended herewith is believed to be in condition for formal allowance.  …”.

Examiner respectfully acknowledges the Applicant’s arguments. The Applicant’s arguments amendments necessitate grounds for a new amendment. The claims  1-4, 6-10, 13, 16, 17, 21-24  are rejected under 35 U.S.C. 103, see below.



Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 13, 16-17, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 (and similarly claims 23 and 24) recite, “ …. which is executable by a mathematical programming solver, by reading  the capacity information from the memory and converting the capacity information into a formula executable by the mathematical programming solver, or creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver …..” However, Applicant’s specification does not in expressly or inherently require that “… which is executable by the mathematical programming solver,” as required by the claims.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).
For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the recitation of “which is executable by the mathematical programming solver…,” the specification does not expressly or inherently require that “… executable by the mathematical problem solver…”. 
In various portions of the specification, the specification discusses “a mathematical programming problem”, “a mathematical model”, and “method of solution, a mathematical programming solver such as Gurobi Optimizer or CPLEX.” See [page 16]. That is, the specification discloses a mathematical model however, this disclosure does not require that … executable by the mathematical programming solver, as claimed. Further, it is not clear how modeling based on the following mathematical model is performed. Accordingly, although the specification discloses that a mathematical model, the specification does not expressly or inherently require “executable by the mathematical programming solver,” as claimed.
Claims 2-4, 6-10, 13, 16-20 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-4, 6-10, 13, 16-20 are rejected for the reasons set forth above.



Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 13, 16-17, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 (and similarly claims 23 and 24) recite,  “… store information of the plurality of tasks, [[and]] information of the plurality of targets, capacity information on a number of tasks which can be performed by workers per unit period, and cycle information on a length of a period between tasks for each of the plurality of targets; … create a first objective function for calculating a sum of numbers of tasks to be performed on the targets for respective unit periods [[in]] within a schedule period for which the task schedule is created, [[and]] the first objective function including first binary variables indicating whether the tasks are to be assigned to the task objects for each unit period, or create a second objective function for calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, to be performed on the respective targets in a the schedule period for which the task schedule is created, the second objective function including second binary variables indicating whether or not to assign kth tasks to the targets in each unit period and including the target cycle, wherein the k is an integer equal to one or more, perform at least one of  creating a first restriction condition,  for a number of tasks performed by the workers per unit period, [[and]] which is executable by a mathematical programming solver, by reading  the capacity information from … and converting the capacity information into a formula executable by the mathematical programming solver, or creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from … and converting the cycle information into a formula executable by the mathematical programming solver, [[and]] send the first restriction condition, the second restriction condition, and the first objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition from the mathematical programming solver, the solution including values of the first binary variables, or send the first restriction condition and the second objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the second objective function under the first restriction condition from the mathematical programming solver, wherein the solution includes values of the second binary variables; and  create, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and …to output the task schedule to … which displays the task schedule on a screen. Claims 1-4, 6-10, 13, 16-17, 21-24 in view of the claim limitations, are directed to the abstract idea of “… store information of the plurality of tasks, [[and]] information of the plurality of targets, capacity information on a number of tasks which can be performed by workers per unit period, and cycle information on a length of a period between tasks for each of the plurality of targets; … create a first objective function for calculating a sum of numbers of tasks to be performed on the targets for respective unit periods [[in]] within a schedule period for which the task schedule is created, [[and]] the first objective function including first binary variables indicating whether the tasks are to be assigned to the task objects for each unit period, or create a second objective function for calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, to be performed on the respective targets in a the schedule period for which the task schedule is created, the second objective function including second binary variables indicating whether or not to assign kth tasks to the targets in each unit period and including the target cycle, wherein the k is an integer equal to one or more, perform at least one of  creating a first restriction condition,  for a number of tasks performed by the workers per unit period, [[and]] which is executable by a mathematical programming solver, by reading  the capacity information from … and converting the capacity information into a formula executable by the mathematical programming solver, or creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from … and converting the cycle information into a formula executable by the mathematical programming solver, [[and]] send the first restriction condition, the second restriction condition, and the first objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition from the mathematical programming solver, the solution including values of the first binary variables, or send the first restriction condition and the second objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the second objective function under the first restriction condition from the mathematical programming solver, wherein the solution includes values of the second binary variables; and  create, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and …to output the task schedule to … which displays the task schedule on a screen.  Accordingly, the claims are directed to mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Furthermore the claims are directed to improving the schedule,  which can be completed with a pen and paper, and therefore, is not a technical function. Scheduling task is directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors business relations), and thus, the claims are directed to certain methods of organizing human activity.  As recited the improvement of a schedule is an observation, judgement, and/or evaluation, and thus, the Applicant’s stated improvement is a mental process and certain methods of organizing human activity.

The claims 1-4, 6-10, 13, 16-17, 21-24 when analyzed under 35 U.S.C. 101 Prong 2 step 2A are directed to mathematical concepts, certain methods of organizing human activity, and mental process.  Therefore, the claims 1-4, 6-10, 13, 16-17, 21-24 are directed to the judicial exception.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ … “A task schedule creation apparatus for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the apparatus comprising: a memory to”, “processing circuitry configured to”, “by a mathematical programming solver”, “the memory”, “an output circuit configured”, “a display”” in claim 1; “ …the task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to, …” in claim 2; “The task schedule creation apparatus according to claim 1 wherein the processing circuitry is further configured to,” , “by the mathematical programming solver”, in claim 3;  “The task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to,” “by the mathematical programming solver”, in claim 4;  claim 5 is canceled;  “The task schedule creation apparatus according to claim 1, further comprising the mathematical programming solver”, in claim 6; “The task schedule creation apparatus according to claim 1, wherein the processing circuitry”, “the mathematical programming solver” in  claim 7;  “The task schedule creation apparatus”, “processing circuitry”, in claim 8; “ The task schedule creation apparatus” in claim 9;  “the task schedule creation apparatus” , in claim 10, claim 13, claim 16,  claim 17; “The task schedule creation apparatus”, “the processing circuitry ” in claim 21; “the task schedule creation apparatus” in claim 22;  “… a memory to store”, “executable by a mathematical programming solver”,  “a display”, “on a screen,” in claim 23; “A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform a method for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the method comprising”, “ …a memory to store”,  “by a mathematical programming solver”, “a display”, “on a screen”,  in claim 24;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea   – See MPEP 2106.05 (f)


Furthermore, with respect to the “… creating a task schedule …” , “… creating a first objective …”, “… create at least a first condition, and display the tasks …” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception -  See MPEP 2106.05 (g).

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h). 

The claims do not recite an improvement in the functioning of the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement computer components that are performing computer functions (i.e. apply it).  Additionally, these recitations as an ordered combination simply append the abstract idea of the computer structure as a tool to perform an abstract idea as evinced by the Applicant’s specification [pages 36-37]  disclose the information processing apparatus in the present embodiment is configured with a computer device 170. The computer device 170 includes a CPU151, an input interface 152, a display device 153, a communication device 154, a main storage device 155 and an external storage device 156, which are connected to each other with a bus 157.  The CPU (central processing unit) 101 executes a computer program on the main storage device 155. The program is a program which realizes the above-described respective functional components of the information processing apparatus 101. Each functional component is realized by the CPU151 executing the program. 
The input interface 152 is a circuit for inputting an operation signal from an input device such as a keyboard, a mouse and a touch panel to the information processing apparatus 101. The input function of the elements 100 can be performed in the input interface 152. 
The display device 153 displays data or information output from the information processing apparatus. While the display device 153 is, for example, an LCD (Liquid Crystal Display), an organic electroluminescence display, a CRT (Cathode Ray Tube) or a PDP (Plasma Display Panel), the display device 153 is not limited to these. The data or information output from the computer device 170 can be displayed at this display device 153. The output device 500 can be performed in the display device 153.  - See MPEP 2106.05(f) 


Furthermore, with respect to the “… creating a task schedule …”, “… creating a first objective …”, “… create at least a first condition, and display the tasks …”,  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception -  See MPEP 2106.05 (g).

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h). 

The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.


In addition, as noted above, with respect to the “… creating a task schedule …” , “… creating a first objective …”, “… create at least a first condition, and display the tasks …”, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-,6-13, 16-17, 21-22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a wholeamounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-4, 6-10, 13, 16-17, 21-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6, 9-10, 13, 16-17, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maity (US 8,560,368 B1)  in view of Lin (2017, An approach to the High -level Maintenance Planning for EMU Trains Based on Simulated Annealing).


Regarding Claim 1,  (Currently Amended)

A task schedule creation apparatus for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the apparatus comprising: a memory to store information of the plurality of tasks, [[and]] information of the plurality of targets, capacity information on a number of tasks which can be performed by workers per unit period, and cycle information on a length of a period between tasks for each of the plurality of targets; 


Maity teaches condition-based maintenance (CBM) (sometimes referred to as predictive maintenance) to determine when a machine (target) should be serviced and Maity teaches organizations are using both time-based maintenance information (first restriction condition) to generate needed service for a machine (target), and CBM information to generate work orders., Maity [column 1 lines 55-60]

Maity teaches a scheduler module 22 generates a maintenance schedule for one or more components.  The schedule modules receives time-based maintenance information associated with a component and condition-based maintenance information that identifies a determined condition of the component (target). The scheduler module uses a constraint-based scheduler to generate a maintenance schedule for the component based on the time-based maintenance information, the condition-based maintenance information, and the plurality of constraints (capacity)., Maity [Figure 2], [abstract]; Maity teaches the scheduler module 22 also receives constraints associated with providing maintenance of the machines 12, or components therof ….  Constraints can include, for example, the number of available maintainers, … work schedule of the available maintainers, and the time frames during which such facilities may be available, (capacity ), Maity [column 6 lines 43-65].

Maity teaches CBM information may at times be consistent with the preventive maintenance guidelines (e.g., oil replacement every 7,500 miles and time based work orders) (second restriction condition)., Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 8  lines 49-55]

(Maity teaches machines (e.g., vehicles) being maintenance, and thus, Maity teaches targets.)
(Maity teaches time based worker orders, and thus, Maity teaches on a length of a period between tasks.)
(Maity teaches maintenance every 7,500 miles, and thus, Maity teaches a cycle of every 7, 500 miles.)


processing circuitry configured to create a first objective function for calculating a sum of numbers of tasks to be performed on the targets for respective unit periods [[in]] within a schedule period for which the task schedule is created, [[and]] the first objective function … indicating whether the tasks are to be assigned to the task objects for each unit period, 

Maity discloses the time-based information may comprise, for example, a first work order  (first objective) for the component that identifies a first maintenance task based on a predetermined guideline associated with the component. The CBM information may comprise, for example, a second work order that identifies a second maintenance task based on the determined condition of the component. The automated scheduler module also determines a plurality of constraints associated with performing maintenance on the component., Maity [column 2 lines 26-36] and Maity teaches the automated scheduler module uses a constraint-based scheduler based on the time-based maintenance information, the CBM information and the plurality of constraints to generate a maintenance
schedule for the one or more components., Maity [column 4 lines 55-60]

Maity teaches the constraint-based scheduler 24 then determines any pre constraints (FIG. 5, step 3004). Pre-constraints may comprise, for example, data
indicating that a certain task may precede another task, that there must be a certain minimum gap between two consecutive tasks, that a succeeding task must be started within a certain maximum time after preceding tasks, and the like., Maity [column 11 lines 1-7]

Maity teaches pre-constraints are defined prior to resource selections (i.e., a particular maintainer, a particular part, etc.) being determined, while post constraints are defined after the resource selections … If the resource does not satisfy the post-constraint step, it is determined whether there is another resource to choose (FIG. 5, steps 3010-3012). If there is another available resource, the next resource is chosen (FIG. 5, step 3006). If not, and the maintenance schedule is not complete, then the constraint-based scheduler 24 is not able to generate the maintenance schedule (FIG. 5, step 3014)., Maity [column 11 lines 30-39]


Although highly suggested, Maity does not explicitly teach:
“… including first binary variables …”

Lin teaches:
“… including first binary variables …”
Lin teaches delivering an Electric Multiple Unit (EMU) train to maintenance ranges. The EMU train high-level maintenance planning problem as a non-linear 0-1 programming model.; Lin discloses the delivery time can be regarded as discrete point in time window (denoted as a binary decision variable)., Li [page 6 paragraph 2], [page 8 Table 2]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using non-linear 0-1 programming. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with binary decision variables, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].

Maity teaches:

or create a second objective function for calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, to be performed on the respective targets in a the schedule period for which the task schedule is created, the second objective function including second binary variables indicating whether or not to assign kth tasks to the targets in each unit period and including the target cycle, wherein the k is an integer equal to one or more, 

perform at least one of 
creating a first restriction condition, for a number of tasks performed by the workers per unit period, [[and]] which is executable by a mathematical programming solver, by reading  the capacity information from the memory and converting the capacity information into a formula executable by the mathematical programming solver, or 
creating a second restriction condition a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from the memory and converting the cycle information into a formula executable by the mathematical programming solver, [[and]] 
send the first restriction condition, the second restriction condition, and the first objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition from the mathematical programming solver, the solution including values of the first binary variables,  or 
send the first restriction condition and the second objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the second objective function under the first restriction condition from … wherein the solution includes values of the …; 


Maity teaches using both time-based maintenance information (first restriction condition) to generate needed service for a machine (target), and CBM information to generate work orders , Maity [column 1 lines 55-60], [abstract], [Figure 2], [Figure 4];  

Maity teaches constraints associated with maintenance (e.g., limited number of technicians, hours a day, a finite number of parts). The scheduler based on the time-based maintenance information, the condition based information, the plurality of constraints, uses the constraint based scheduler to generate a maintenance schedule, Maity [column 3 lines 20-35]; Maity teaches assimilating multiple time-based work orders and CBM –based work order, determines dependencies and … reconciles work orders to, for example, eliminate duplicative work orders…. information and the constraints associated with performing maintenance on the machines, such as available facilities (implementation place of the task), location of the machines availability of maintainers  (implementation place of the task)… and desired time frames, Maity [column 3 lines 36-45]

Maity teaches the time-based information may comprise, for example, a first work order for the component that identifies a first maintenance task (type of task) based on a predetermined preventive maintenance guideline associated with the component, Maity [column 4 lines 42-45]

Maity teaches the constraint-based scheduler 24 … operates to generate a maintenance schedule…. The constraint scheduler 24 considers the resources that are available, and those that are not available (block 52)., Maity [column 10 lines 7-10]

(Maity teaches merging the two work orders, and thus, Maity teaches minimize or quasi-minimize the first objective function)



Although highly suggested, Maity does not explicitly teach:
“… the mathematical programming solver, … second binary variables …”

Lin teaches:
“…  the mathematical programming solver, … second binary variables …”
Lin teaches delivering an Electric Multiple Unit (EMU) train to maintenance ranges. The EMU train high-level maintenance planning problem as a non-linear 0-1 programming model.; Lin discloses the delivery time can be regarded as discrete point in time window (denoted as a binary decision variable)., Li [page 6 paragraph 2], [page 8 Table 2] Lin teaches a non 0-1 programming formulation, where a value of 1 indicates the train is under the maintenance state. , Lin  [p.9 see section 4.2 and 4.3 for mathematical formulation.]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using non-linear 0-1 programming. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with binary decision variables, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].


(Maity teaches processing circuitry configured to create a first objective function for calculating a sum of numbers of tasks to be performed on the targets for respective unit periods [[in]] within a schedule period for which the task schedule is created, [[and]] the first objective function … indicating whether the tasks are to be assigned to the task objects for each unit period, …)  "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups)- See MPEP 706.03

Maity teaches:
and  create, by allocating the tasks to the plurality of targets based on the solution received from… , the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; 

similar to above, Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 8  lines 49-55]

Although highly suggested, Maity does not explicitly teach:
“… the mathematical programming solver …”

Lin teaches:
“… the mathematical programming solver …”

Lin teaches a non 0-1 programming formulation, where a value of 1 indicates the train is under the maintenance state. , Lin  [p.9 see section 4.2 and 4.3 for mathematical formulation.]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using non-linear 0-1 programming. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with binary decision variables, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].

Maity teaches:
and an output circuit configured to output the task schedule to a display which displays the task schedule on a screen.

Maity teaches Based on this information, the scheduler module 22 uses the constraint-based scheduler 24 to generate a maintenance schedule for one or more components of the machines 12. The maintenance schedule may be presented to an operator 32 in a user interface 34, it may be printed, and/or it may be stored in a storage medium for later review., Maity [column 6 lines 58-63] and Maity teaches an operator 32, associated with a maintenance function 36, desires to generate a maintenance schedule. …  The operator 32 operates a computing device  38 which includes a user interface 34 that facilities the reception of input from the operator 32 and presentation of information to the operator 32. Maity [column 7 lines 1-9], [Figure 1], [Figure 6]




Regarding Claim 2,  (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein processing circuitry is further configured to, based on first information indicating a planned day when a higher-ranked task including the task is performed on the target, regard  implementation of the higher-ranked task as implementation of the task, and exclude the task on the planned day from the tasks to be scheduled. 

[similar to claim 1]  and 

Maity dsicloses the scheduler module may use prioritization information in the generation of the maintenance schedule. Such prioritization information identifies some information as having a higher priority than other information. For example, the prioritization information may identify the CBM information as
having a higher priority than the time-based information, since the CBM information is based on the latest information relating to a condition of the component, and the time-based information is based on predetermined guidelines. The scheduler module may also, based on the CBM information, alter time-based information. For example, based on CBM information, the scheduler module may alter timebased information to specify that a component should be
scheduled for preventive maintenance at a later date than the component is originally scheduled for preventive maintenance., Maity [column 8 lines 20-40]


Regarding Claim 3,  (Currently Amended)

The task schedule creation apparatus according to claim 1 wherein the  processing circuitry is further configured to, based on second information indicating a planned day when the task is performed on the target, create a third restriction condition that the task is allocated to the target on the planned day, the third restriction condition having an expression executable…, and send the third restriction condition to … together with the first objective function or the second objective function under the third restriction condition.  

Maity teaches CBM information may at times be consistent with the preventive maintenance guidelines (e.g., oil replacement every 7,500 miles and time based work orders) (second restriction condition, second information)., Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 7 lines 37-42], [column 8  lines 49-55]

Maity teaches that a timed-based work order 42 identifies a first maintenance task associated task associated with the component (target). … the integration module 40 may merge the two work order  … a CBM work order 46 that indicates that a first component should be replaced on a machine (target) as a higher priority than a timed-based work order 42 that indicates a second component  on the machine 12 should undergo routine time-based preventive maintenance., Maity [column 8 lines 25-43] 

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,000 miles., Maity [column 6 lines  1-12]

Maity teaches constraints include any data that identifies a parameter within which the maintenance is to be performed. Constraints (restrictions) can include, for example, the number of available maintainers, the available maintainers who have a qualification status sufficient to perform the maintenance tasks, the work schedule of the available maintainers and work restrictions. Maity [column 6 lines  45-50]

	Although highly suggested, Maity does not explicitly teach:
“… by the mathematical programming solver … the mathematical programming solver…”
Lin teaches:
“… the mathematical programming solver …”

Lin teaches a non 0-1 programming formulation, where a value of 1 indicates the train is under the maintenance state. , Lin  [p.9 see section 4.2 and 4.3 for mathematical formulation.]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using non-linear 0-1 programming. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with binary decision variables, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].


Regarding Claim 4, (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to, based on third information including a planned day when other task different from the task is performed on the target task, create a fourth restriction condition that the task is not allocated to the planned day, and the fourth restriction condition having an expression executable… , and send the fourth restriction condition to the mathematical programming solver together the first objective function or the second objective function.

[similar to claim 3], Maity [column 7 lines 37-42], [column 8  lines 25-55]

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,500 (minimizing) miles., Maity [column 6 lines  1-12]

Maity teaches constraints include any data that identifies a parameter within which the maintenance is to be performed. Constraints (restrictions) can include, for example, the number of available maintainers, the available maintainers who have a qualification status sufficient to perform the maintenance tasks, the work schedule of the available maintainers and work restrictions. Maity [column 6 lines  45-50]



	Although highly suggested, Maity does not explicitly teach:
“… by the mathematical programming solver … the mathematical programming solver…”
Lin teaches:
“… the mathematical programming solver …”

Lin teaches a non 0-1 programming formulation, where a value of 1 indicates the train is under the maintenance state. , Lin  [p.9 see section 4.2 and 4.3 for mathematical formulation.]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using non-linear 0-1 programming. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with binary decision variables, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].


Regarding Claim 5,  (Canceled)



Regarding Claim 6, (Currently Amended)

The task schedule creation apparatus according to claim 1, further comprising the  …

Same as above
	
	Although highly suggested, Maity does not explicitly teach:
“… mathematical programming solver  …”

Lin teaches:
“… the mathematical programming solver …”

Lin teaches a non 0-1 programming formulation, where a value of 1 indicates the train is under the maintenance state. , Lin  [p.9 see section 4.2 and 4.3 for mathematical formulation.]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using non-linear 0-1 programming. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with binary decision variables, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].


Regarding Claim 9, (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein the number of the tasks implementable per the unit period[[,]] in the first restriction condition is defined for each of implementation places of the tasks, for each of types of the tasks, or  for combinations of the implementation places and the types of the tasks.

[Similar to claim 1], Maity teaches using both time-based maintenance information (first restriction condition) to generate needed service for a machine (target), and CBM information to generate work orders , Maity [column 1 lines 55-60], [abstract], [Figure 2], [Figure 4];  

Maity teaches constraints associated with maintenance (e.g., limited number of technicians, hours a day, a finite number of parts). The scheduler based on the time-based maintenance information, the condition based information, the plurality of constraints, uses the constraint based scheduler to generate a maintenance schedule, Maity [column 3 lines 20-35]; Maity teaches assimilating multiple time-based work orders and CBM –based work order, determines dependencies and … reconciles work orders to, for example, eliminate duplicative work orders…. information and the constraints associated with performing maintenance on the machines, such as available facilities (implementation place of the task), location of the machines availability of maintainers  (implementation place of the task)… and desired time frames, Maity [column 3 lines 36-45]

Maity teaches the time-based information may comprise, for example, a first work order for the component that identifies a first maintenance task (type of task) based on a predetermined preventive maintenance guideline associated with the component, Maity [column 4 lines 42-45]

(Maity teaches assimilating multiple time-based work orders and CBM –based work order, determines dependencies and … reconciles work orders to, for example, eliminate duplicative work orders…. information and the constraints associated with performing maintenance on the machines, such as available facilities (implementation place of the task), location of the machines availability of maintainers  (implementation place of the task)… and desired time frames, and thus, Maity teaches for combinations of the implementation places and the types of the tasks.) "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups)- See MPEP 706.03



Regarding Claim 10, (Previously Presented)

The task schedule creation apparatus according to claim 1, wherein a plurality of types of tasks are present, and the first restriction condition includes a combination of numbers of the plurality of types of tasks which can be performed per the unit period.  

Maity teaches time-based work orders (first restriction condition) is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 should have its oil (type of task) changed every six months or every 7,000 miles (number of times of implementation)., Maity [column 6 lines  1-12]



Regarding Claim 11, (Canceled)


Regarding Claim 12,  (Canceled)



Regarding Claim 13,  (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein each of the unit periods is one day.  

Maity teaches for example, based on CBM information, the scheduler module may alter time-based information to specify that a component should be scheduled for preventive maintenance at a later date (unit period) than the component is originally scheduled for preventive maintenance., Maity [column 2 lines 60-65]; Maity teaches the maintenance constraints are restricted by the minter workers hours of the day and location time frames., Maity [column 6 lines 43-58] 

Maity discloses the CBM work orders 46 may each identify a maintenance task to be performed on a particular component in a second plurality of components, and may identify, for example, relevant resources for the corresponding maintenance task. The integration module 40 may prioritize the 20 plurality of CBM work orders 46 with respect to the plurality of time-based work orders 42 to generate a prioritized list of work orders., Maity [column 9 lines 15-21]


Regarding Claim 14,  (Canceled)


Regarding Claim 15,  (Canceled)


Regarding Claim 16, (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein the targets are moving vehicles.  

Maity teaches an the scheduler module… generate[s] a maintenance schedule for … a plurality of components, …that requires maintenance over time, such as a vehicle, an airplane, a helicopter, a tank, or the like.,  Maity [column 1 line 17], [column 3 lines 20-25]



Regarding Claim 17, (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein the targets are….  

[same as claim 16], Maity [column 1 line 17], [column 3 lines 20-25]

	Maity does not explicitly teach:
“… trains …”

Lin teaches:
“… trains …”

Lin teaches a non 0-1 programming formulation, where a value of 1 indicates the train is under the maintenance state. , Lin  [p.9 see section 4.2 and 4.3 for mathematical formulation.]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using for trains. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule for vehicles, as taught by Maity, with trains, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].



Regarding Claims 18 -20,  (Canceled)

Regarding Claim 23,  (New) 

A task schedule creation method for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the method comprising: providing a memory to store information of the plurality of tasks, information of the plurality of targets, capacity information on a number of tasks which can be performed by workers per unit period, and cycle information on a length of a period between tasks for each of the plurality of targets; creating a first objective function for calculating a sum of numbers of tasks to be performed on the targets for respective unit periods within a schedule period for which the task schedule is created, the first objective function including first binary variables indicating whether the tasks are to be assigned to the task objects for each unit period, or create a second objective function for calculating a sum of differences between (1) a target cycle of the tasks and (2) a length of a period between the tasks to be performed on the respective targets in the schedule period for which the task schedule is created, the second objective function including second binary variables indicating whether or not to assign kth tasks to the targets in each unit period and including the target cycle wherein the k is an integer equal to one or more; performing at least one of creating a first restriction condition for a number of tasks performed by the workers per unit period, which is executable by a mathematical programming solver, by reading the capacity information from the memory and converting the capacity information into a formula executable by the mathematical programming solver, or creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from the memory and converting the cycle information into a formula executable by the mathematical programming solver; sending the first restriction condition, the second restriction condition and the first objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition from the mathematical programming solver, the solution including values of the first binary variables, or sending the first restriction condition and the second objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the second objective function under the first restriction condition from the mathematical programming solver, the solution includes values of the second binary variables; creating, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and outputting the task schedule to a display which displays the task schedule on a screen.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 23 is directed to “… a memory to store”, “executable by a mathematical programming solver”,  “a display”,  “on a screen,”, Maity discloses a method as claimed Maity [pages 36-37]



Regarding Claim 24,  (New) 

A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform a method for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the method comprising: accessing a memory to store information of the plurality of tasks, information of the plurality of targets, capacity information on a number of tasks which can be performed by workers per unit period, and cycle information on a length of a period between tasks for each of the plurality of targets; creating a first objective function for calculating a sum of numbers of tasks to be performed on the targets for respective unit periods within a schedule period for which the task schedule is created, the first objective function including first binary variables indicating whether the tasks are to be assigned to the task objects for each unit period, or create a second objective function for calculating a sum of differences between (1) a target cycle of the tasks and (2) a length of a period between the tasks to be performed on the respective targets in the schedule period for which the task schedule is created, the second objective function including second binary variables indicating whether or not to assign kth tasks to the targets in each unit period and including the target cycle wherein the k is an integer equal to one or more; performing at least one of creating a first restriction condition for a number of tasks performed by the workers per unit period, which is executable by a mathematical programming solver, by reading the capacity information from the memory and converting the capacity information into a formula executable by the mathematical programming solver, or creating a second restriction condition for a length of a period between the tasks for each of the plurality of targets, which is executable by the mathematical programming solver, by reading the cycle information from the memory and converting the cycle information into a formula executable by the mathematical programming solver; sending the first restriction condition, the second restriction condition and the first objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition from the mathematical programming solver, the solution including values of the first binary variables, or sending the first restriction condition and the second objective function to the mathematical programming solver and receive a solution obtained by minimizing or quasi-minimizing the second objective function under the first restriction condition from the mathematical programming solver, the solution includes values of the second binary variables; creating, by allocating the tasks to the plurality of targets based on the solution received from the mathematical programming solver, the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and outputting the task schedule to a display which displays the task schedule on a screen.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 24 is directed to “a non-transitory computer readable medium having a computer program stored therein which causes a computer to perform a method for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the method comprising”, “ …a memory to store”,  “by a mathematical programming solver”, “a display”, “on a screen, Maity discloses a non-transitory computer readable medium having a computer program stored as claimed Maity [pages 36-37]  



Claim(s) 21 -22 are rejected under 35 U.S.C. 103 as being unpatentable over Maity (US 8,560,368 B1)  in view of Lin (2017, An approach to the High -level Maintenance Planning for EMU Trains Based on Simulated Annealing) and in further view of Hollis (US 2009/0,254,405 A1).

Regarding Claim 21, (Previously Presented) 

The task schedule creation apparatus according to claim 1, wherein the

Same as above 

Although highly suggested, Maty does not explicitly teach:

 “… first restriction condition includes a restriction formula that a sum of the number of tasks implemented in the unit period is less than or equal to a number of times tasks implementable in the unit period. …” 

Hollis teaches:

“… first restriction condition includes a restriction formula that a sum of the number of tasks implemented in the unit period is less than or equal to a number of times tasks implementable in the unit period. …” 

Hollis [094],[0117], [0122]
Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Hollis teaches vehicle scheduling and crew scheduling. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with optimize a linear objective function subject to minimize a real function, as taught by Hollis, model a problem that is solved to attain the transportation plan, Hollis [094].



Regarding Claim 22, (Previously Presented) 

The task schedule creation apparatus according to any one of claim 1, 

Same as above


Although highly suggested Maity does not explicitly teach:

“… wherein the second restriction condition includes a restriction formula that a number of tasks implemented in a period corresponding to an upper limit value of a length of period between the tasks is at least one for each of the plurality of targets….”


Hollis teaches:
“… wherein the second restriction condition includes a restriction formula that a number of tasks implemented in a period corresponding to an upper limit value of a length of period between the tasks is at least one for each of the plurality of targets. …”

Hollis [094],[0117], [0122]; Hollis teaches  a maintenance scheduling model and optimization includes determining …  the objective best value that will be used as n upper bound for the next search iteration. a. Set Objective Value--for each activity (maintenance event or flight), update the corresponding contribution to achieving the specified objective., Hollis [column 10 lines 30-50]
Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Hollis teaches vehicle scheduling and crew scheduling. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with optimize a linear objective function subject to minimize a real function, as taught by Hollis, model a problem that is solved to attain the transportation plan, Hollis [094].




Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maity ( US 8,560,368 B1)  in view of Lin (2017, An approach to the High -level Maintenance Planning for EMU Trains Based on Simulated Annealing)  and  in further view of Smith (US 7,006,903 B2).

Regarding Claim 7,  (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein the processing circuitry is  further configured to allocate, based on the task schedule, a plurality of operations to the plurality of targets, wherein when an operation allocatable … and recreates the task schedule under  the fifth restriction condition having an expression executable by the mathematical programming solver, and send the fifth restriction …. together with the first objective function or the second objective function, and re-receive a solution obtained by minimizing or quasi- minimizing the first objective function or the second objective function under the fifth restriction condition to recreate the task schedule based on the re-received solution.

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,000  miles (task schedule). The scheduler module 22 processes the time-based maintenance information in conjunction with the CBM information. Such CBM data may include, for example, CBM work orders that are automatically generated by the CBM server 16, or by a rule engine function 28, based on the prognostic data generated by the CBM server 16., In particular, the rule engine function 28 may use rules to generate a CBM work order for a particular machine 12, or component thereof.  Maity [column 6 lines  1-17]

Maity teaches the constraint-based scheduler 24 … operates to generate a maintenance schedule…. The constraint scheduler 24 considers the resources that are available, and those that are not available (block 52)., Maity [column 10 lines 7-10]

(Maity teaches merging the two work orders, and thus, Maity teaches minimize or quasi-minimize the first objective function)

Maity teaches constraints include any data that identifies a parameter within which the maintenance is to be performed. Constraints (restrictions) can include, for example, the number of available maintainers, the available maintainers who have a qualification status sufficient to perform the maintenance tasks, the work schedule of the available maintainers and work restrictions. Maity [column 6 lines  45-50]

Maity dsicloses the scheduler module may use prioritization information in the generation of the maintenance schedule. Such prioritization information identifies some information as having a higher priority than other information. For example, the prioritization information may identify the CBM information as
having a higher priority than the time-based information, since the CBM information is based on the latest information relating to a condition of the component, and the time-based information is based on predetermined guidelines. The scheduler module may also, based on the CBM information, alter time-based information. For example, based on CBM information, the scheduler module may alter timebased information to specify that a component should be
scheduled for preventive maintenance at a later date than the component is originally scheduled for preventive maintenance., Maity [column 8 lines 20-40]


Maity does not teach:
“… to none of targets among the plurality of operations is present in at least any one day in a period for the task schedule, . … condition to the mathematical programming solver…. …”

Lin teaches”
“… condition to the mathematical programming solver…”


Lin teaches a non 0-1 programming formulation, where a value of 1 indicates the train is under the maintenance state. , Lin  [p.9 see section 4.2 and 4.3 for mathematical formulation.]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Lin teaches maintenance using non-linear 0-1 programming. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with binary decision variables, as taught by Lin,  to choose a date for delivering a train to a workshop., Lin [p, 7 paragraph 1].



Smith further teaches:
“… to none of targets among the plurality of operations is present in at least any one day in a period for the task schedule, the task schedule creator specifies a target to which the operation cannot be allocated, … a fifth restriction condition that the task is not allocated to the target on the day”

Smith teaches if the … maintenance scheduling assignments do not meet a decision criteria (step 318) (fifth restriction condition), then processor 106 may generate additional aircraft routing proposals and maintenance scheduling proposals., Smith [column 13 lines 28-32];  


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Smith teaches maintenance scheduling proposal that corresponds to the aircraft based on information describing a possible maintenance schedule.  It would have obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with maintenance constraints and vehicle constraints, as taught by Smith, to ensure for each maintenance activity, that the candidate aircraft can be assigned to the activity based on a prescribed equipment type and maintenance type and calendar time parameters, Smith [column 9 lines 40-50].



Regarding Claim 8,  (Currently Amended)

The task schedule creation apparatus according to claim 7, wherein at least one of the plurality of operations is a first designated operation, the first designated operation is an operation required to be performed before or after a first task, and when the first designated operation… .  

Maity teaches components the rule engine function 28 may also determine a proper order for repairing components, Maity [column 6 lines 24 -25]

Although highly suggested, Maity does not explicitly teach:
“… cannot be allocated before or after the first task, the processing circuitry is further configured to determine that that the operation allocatable to none of the targets is present …”

Smith teaches:
“… cannot be allocated before or after the first task, the processing circuitry is further configured to determine that that the operation allocatable to none of the targets is present …”

Smith teaches if the … maintenance scheduling assignments do not meet a decision criteria (step 318) (fifth restriction condition), then processor 106 may generate additional aircraft routing proposals and maintenance scheduling proposals., Smith [column 13 lines 28-32];  Smith teaches dimension known as maintenance parameters , essentially affected by the maintenance scheduling of that aircraft., Smith [column 8 lines 65-38], [column 9 lines 1-5].; Smith teaches determining the flights/ maintenance activities not performed. A. Scheduled unperformed maintenance events – for each unassigned maintenance activity of a given type, determine an eligible aircraft that requires such maintenance.,  Smith teaches if the decision criteria is not met, maintenance scheduling process is repeated. Smith [column 10 lines 20-55], [column 14 lines 32-42], [Figure 3B] 


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Smith teaches maintenance scheduling proposal that corresponds to the aircraft based on information describing a possible maintenance schedule.  It would have obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with maintenance constraints and vehicle constraints, as taught by Smith, to ensure for each maintenance activity, that the candidate aircraft can be assigned to the activity based on a prescribed equipment type and maintenance type and calendar time parameters, Smith [column 9 lines  40-50].




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623